IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0731
                                Filed July 9, 2015


IN THE INTEREST OF J.M.,
Minor Child,

M.M.A., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



      The mother appeals from the juvenile court’s termination of her parental

rights to her child, J.M. AFFIRMED.



      Kevin Hobbs, West Des Moines, for appellant mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John Sarcone, County Attorney, and Annie Fox Reynolds,

Assistant County Attorney, for appellee State.

      Karl Wolle of the Juvenile Public Defender’s Office, Des Moines, attorney

and guardian ad litem for minor child.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


VOGEL, P.J.

       The mother appeals the juvenile court’s termination of her parental rights

to her son, J.M. Though she concedes there was clear and convincing evidence

to terminate her rights pursuant to Iowa Code section 232.116(1)(e) and

(f) (2013), she contests the termination of her rights under paragraph (i). She

further argues the relative-placement consideration should preclude termination,

as she believes J.M. could be placed in Mexico with his maternal grandmother or

with the maternal aunt in Iowa; she also relies on the parent-child bond when

arguing termination is not in J.M.’s best interests. We affirm the termination of

the mother’s parental rights under paragraphs (e) and (f). Furthermore, we agree

with the district court J.M. would again be in a dangerous situation were he to be

placed with either relative; therefore, termination is in J.M.’s best interests.

Consequently, we affirm the juvenile court’s order terminating the mother’s

parental rights.

       J.M., born August 2006, first came to the attention of the Iowa Department

of Human Services (DHS) on February 5, 2014. A car in which the mother was a

passenger    was    stopped    by   law    enforcement    and    three   pounds     of

methamphetamine was found in the vehicle. J.M. was in the car, aware of, and

had access to, the drugs; he was removed from the mother’s care the following

day.1 He was adjudicated in need of assistance on May 22, 2014. The mother

was imprisoned with a ten-year sentence due to her conviction stemming from

her drug possession and distribution activity. She remained in prison at the time


1
  J.M. was placed in foster care, at the same home in which he remained at the time of
the termination hearing.
                                       3


of the termination hearing and testified she would be deported upon her release.

Additionally, upon further investigation, authorities discovered J.M. was being

used in the mother’s drug trafficking operation.      The mother would go to

Mexico—specifically, to the town she was from and where her family lived—and

obtain the drugs. She would then smuggle them into the United States and bring

them to Iowa while accompanied by J.M., utilizing him to assist in the

transportation of the drugs.

       A review hearing was held on September 8, 2014. Prior to the hearing the

maternal grandmother, who lives in Mexico, moved to intervene.        The court

denied the motion, holding her interests with regard to J.M. aligned with the

mother’s. In the summer and late fall of 2014, the maternal grandmother traveled

to the United States to advocate for J.M. to be placed with her. She denied

knowledge of, and involvement in, the mother’s drug trafficking activity.    The

permanency goal was set to place J.M. in Mexico with his grandmother. The

maternal aunt, who lives in Iowa, also intervened and indicated she would be

willing to be a placement for J.M.

       A home study was performed on the grandmother’s home in coordination

with the Mexican Consulate. Upon review of the evidence in the case, DHS and

the court determined the grandmother was not being truthful regarding her

knowledge of the drug trafficking and would not be able to keep J.M. safe.

Following the termination hearing, the court concluded the maternal aunt would

also not be a suitable placement for J.M., given she would likely expose him to

the danger of drug trafficking as well. It was also established that J.M. and the
                                           4


mother shared a bond, but the bond was not strong enough to preclude

termination.

       J.M. has suffered extreme trauma due to his involvement in the mother’s

drug trafficking activity. In her report to the court, the DHS worker noted:

       [H]e has struggled a great deal throughout this case with his fear of
       the past. He would regularly have nightmares about the drug
       trafficking operations with his mother and men that scared him.
       [J.M.] has been in regular therapy services and these things appear
       to be getting better; he is having less frequent and less intense
       nightmares about this trauma. [J.M.] does continue from time to
       time to struggle with the professionals that come into his home,
       including DHS, attorneys and in home services as he continues to
       be scared from time to time that he is going to have to leave his
       foster family which he now calls home . . . . [Therapy] is something
       that will need to be continued well into the future in order to help
       him continue to maintain the daily stressors of life and the fears that
       he continues to face from time to time.

       The State filed its petition to terminate the mother’s parental rights on

January 12, 2015. A contested hearing was held on March 6, 2015, in which the

mother testified by phone. On April 19, 2015, the juvenile court issued an order

terminating the mother’s parental rights pursuant to Iowa Code section

232.116(1)(e), (f), and (i).2 It further found that, though J.M. clearly had a loving

grandmother in Mexico, it was extremely dangerous to place him there, given the

high volume of drug trafficking and violence present in the area and the mother’s

personal involvement in the trafficking; it further noted the aunt was not a suitable

placement either, due to similar concerns. It also concluded the parent-child




2
  The State did not request the mother’s rights be terminated under paragraph (e) in the
termination petition; however, it orally moved to amend during the hearing, and the
juvenile court granted its motion.
                                         5


bond consideration did not preclude termination, and that termination was in the

child’s best interests. The mother appeals.3

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       The mother challenges the juvenile court’s conclusion her rights should be

terminated pursuant to paragraph (i). However, she does not contest termination

under paragraphs (e) and (f); consequently, we need not address her claim as to

paragraph (i), as we need only one ground on which to affirm—here, either of the

unchallenged paragraphs (e) and (f). See S.R., 600 N.W.2d at 64.

       The mother further argues either the grandmother or aunt would be a

suitable placement, thus precluding termination under the relative-placement

exception of Iowa Code section 232.116(3)(a). As an initial matter, J. M. has not

been placed with a relative; therefore, pursuant to the stature, this exception

technically does not apply. Morever, the record demonstrates this is not in J.M.’s

best interests. As the juvenile court noted:

              The Court remains convinced that the particular community
       to which [J.M.] would be sent in Mexico presents high level safety
       concerns associated with the remnants of [his mother’s] activities.
              The Court is convinced that [J.M.’s] safety could not be
       provided for by his biological family.


3
  The court also terminated the rights of J.M.’s putative father; however, he was not
present during the pendency of these proceedings, and he does not appeal.
                                         6


              The Court is convinced that if [J.M.] were placed with any
       known or identified biological family member, be that his Aunt in
       Marshalltown (intervenor) or his grandmother in Mexico, the
       requisite level of security and protection could not be provided to
       this Court’s satisfaction and the minimal standard which he
       deserves.

       The record supports this assessment. Both DHS and the court concluded

J.M. would not be safe due to the family’s involvement in the drug trafficking

operation and the dangerous environment in which that would again place J.M.

We agree.     Consequently, J.M. should not be placed with the other family

members, and, therefore, the relative-placement consideration of Iowa Code

section 232.116(3)(a) does not preclude termination.

       Nor does the parent-child bond preclude termination. Though the mother

and J.M. share a bond, as the DHS worker noted: “While it is clear that [J.M.]

cares about the well-being of his mother and wants to ensure that she is safe,

this bond does not seem to be strong enough to not terminate the mother’s

parental rights.” Moreover, the mother is incarcerated and has had little contact

with J.M. throughout the pendency of these proceedings, with her last visit in

approximately April or May 2014. We further find it encouraging that, as the

juvenile court noted:

       [J.M.’s] foster parents have met all of his other needs over the now
       more than one year period of time that he has been in their home.
       The Court is convinced the foster parents understand [J.M.], his
       special language and cultural needs and unique history of trauma,
       and they will continue to act in his best interest and do their utmost
       to keep him mentally, emotionally, and physically safe.

It is also important J.M. be afforded permanence. See Iowa Code § 232.116(2);

In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998).
                                        7


      With these considerations in mind, we agree with the district court

termination of the mother’s parental rights is in J.M.’s best interests. Nor do the

considerations found in Iowa Code section 232.116(3) preclude termination.

Consequently, we affirm the order of the juvenile court.

      AFFIRMED.